Motion by respondents (1) to vacate the automatic stay granted to the appellants by virtue of statute (CPLR 5519, subd [a], par 1) upon their appeal from a judgment of the Supreme Court, Kings County, entered January 19, 1976, (2) for a preference in the hearing of said appeal, or (3) in the alternative, for summary affirmance of the said judgment on the ground that the case comes within the purview of Steele v Board of Educ. of City of N. Y. (52 AD2d 605). Cross motion by appellants for leave to appeal to the Court of Appeals from the order of this court, in the event that the judgment of the Supreme Court, Kings County, entered January 19, 1976, is affirmed. Motion granted to the extent that the judgment is affirmed, without costs or *650disbursements (see Steele v Board of Educ. of City of N. Y, supra). In all other respects, motion denied. Cross motion for leave to appeal granted. In the court’s opinion, questions of law have arisen, which ought to be reviewed by the Court of Appeals. The following question is certified: Was the order of this court dated April 29, 1976 properly made? Cohalan, Acting P. J., Hargett, Damiani, Rabin and Titone, JJ., concur.